Name: Commission Regulation (EC) No 2561/1999 of 3 December 1999 laying down the marketing standard for peas
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Important legal notice|31999R2561Commission Regulation (EC) No 2561/1999 of 3 December 1999 laying down the marketing standard for peas Official Journal L 310 , 04/12/1999 P. 0007 - 0010COMMISSION REGULATION (EC) No 2561/1999of 3 December 1999laying down the marketing standard for peasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) Peas are listed in Annex I to Regulation (EC) No 2200/96 as products for which standards are to be adopted. Regulation No 58 of the Commission(3) laying down common quality standards for certain products listed in Annex IB to Regulation No 23, as last amended by Regulation (EC) No 888/97(4), has been the subject of multiple amendments and no longer ensures legal clarity.(2) The rules in question should therefore be recast and Annex I.3 to Regulation No 58 deleted. To that end, for reasons of trnsparency on the world market, account should be taken of the standard recommended for peas by the Working Party on standardisation of perishable produce and quality development of the United Nations Economic Commission for Europe (UN/ECE).(3) The effect of these standards must be to remove products of unsatisfactory quality from the market, gear production to satisfying consumer requirements and facilitate trade relations on the basis of fair competition, thereby helping to make production more profitable.(4) The standards are applicable at all stages of marketing. Transport over a great distance, storage for a certain length of time or the various handling opeations to which the products are subjected may bring about deterioration due to the biological development of the products or their tendency to perish. Account should be taken of such deterioration when applying the standards at the marketing stages which follow dispatch.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fresh fruit and vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standards for peas falling within CN code 0708 10 shall be as set out in the Annex.The standard shall apply at all stages of marketing under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show, in relation to the provisions of the standards, a slight lack of freshness and turgitidy, and slight deteriorations due to their development and their tendency to perish.Article 2Annex I.3 to Regulation No 58 is hereby deleted.Article 3This Regulation shall enter into on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the first month following the month of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ 56, 7.7.1962, p. 1606/62.(4) OJ L 126, 17.5.1997, p. 11.ANNEXSTANDARD FOR PEASI. DEFINITION OF PRODUCEThis standard applies to shelling peas of varieties (cultivars) grown from Pisum sativum L. and peas intended for consumption in the pods or snow peas (mangetout peas) from Pisum sativum L. var. macrocarpon and sugar snap peas from Pisum sativum L. var. saccharatum to be supplied fresh to the consumer, peas for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for peas after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed,(i) the pods must be:- intact- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded- clean, practically free of any visible foreign matter (including parts of the flowers)- free from hard filaments or films in mange-tout peas- practically free from pests- practically free from damage caused by pests- free of abnormal external moisture- free of any foreign smell and/or taste.(ii) the peas must be:- fresh- sound, i.e., free of damage caused by pests or diseases- normally developed.The development and condition of peas must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationPeas are classified in two classes defined below:(i) Class IPeas in this class must be of good quality.The pods must be:- characteristic of the variety in shape, size and colouring- with peduncles attached- free from damage by hail- fresh and turgid- without damage caused by heating.For mange-tout peas the pods may have:- very slight skin defects, injuries and bruises- very slight defects of shape- very slight defects of colouring.For shelling peas:the pods must be- well filled, containing at least five seeds.the peas must be:- well formed- tender- succulent and sufficiently firm, i.e., when squeezed between two fingers they should become flat without disintegrating- at least half the full-grown size but not full grown- of the colour typical of the variety- non-farinaceous- undamaged.For mange-tout peas, the peas if present must be small and underdeveloped.(ii) Class IIThis class includes peas which do not qualify for inclusion in the Class I but satisfy the minimum requirements specified above.Shelling peas may be riper than those in Class I.The following slight defects may be allowed provided the peas retain their essential characteristics as regards the quality, the keeping quality and presentation.For mange-tout peas, the pods may have:- slight skin defects, injuries and bruises- slight defects in shape, including those due to the seed formation- slight defect in colouring- slight not-progressive skin defects caused by pests- slight drying, excluding wilted and uncoloured pods.For shelling peas, the pods may have:- slight defect in colouring- slight damage provided it is not progressive and there is no risk of the seeds being affected- some loss of freshness, although wilted pods are excluded.The pods must contain at least three seeds.The peas may be:- less well formed- slightly less coloured- slightly harder- slightly damaged.Over-mature peas are excluded.III. PROVISIONS CONCERNING SIZINGSize is not compulsory for peas.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality shall be allowed in each package for produce not satisfying the requirements of the class indicated.(i) Class I10 % by weight of peas not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by weight of peas satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, progressive diseases or any other deterioration rendering it unfit for consumption.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only peas of the same origin, variety and quality.The visible part of the contents of the package must be representative of the entire contents.B. PackagingPeas must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. Identification- Packer and/or dispatcher: Name and address or officially issued or accepted code mark. However, where a code mark is used, the reference "packer and/or dispatcher" (or equivalent abbreviations) has to be indicated in close proximity to the code mark.B. Nature of produce- "Shelling peas", "Snow peas", "Sugar peas" or "Mange-tout peas" if the contents are not visible from the outside.C. Origin of produce- Country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- ClassE. Official control mark (optional)